USDC IN/ND case 2:18-cr-00145-PPS-JEM document 45 filed 09/21/20 page 1 of 4


                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF INDIANA
                             HAMMOND DIVISION

UNITED STATES OF AMERICA,                )
                                         )
     Plaintiff,                          )
                                         )
              v.                         )             CASE NO. 2:18CR145-PPS
                                         )
CARLOS RODRIGUEZ                         )
                                         )
     Defendant.                          )

                               OPINION AND ORDER

      In September 2019, Defendant Carlos Rodriguez was sentenced to 84 months

after pleading guilty and being convicted of possession with intent to distribute heroin

and cocaine within 1000 feet of a school and for possessing a firearm in furtherance of a

drug crime. [DE 40.] Rodriguez is asking that I reduce his sentence and grant him

compassionate release because the mother of his children has ongoing health problems

making her unable to care for them and as a result he is a necessary caregiver. The

Government opposes the request. [DE 44.] After due consideration of the briefing and

medical records, and for the reasons discussed below, I will deny Rodriguez’s Motion

for Compassionate Release. [DE 40.]

                                      Background

      On April 30, 2019, Rodriguez entered a plea of guilty to possession with intent to

distribute heroin and cocaine within 1000 feet of a school and for possession of a firearm

in furtherance of that drug crime. [Id.] I subsequently sentenced Rodriquez to 24

months on the substantive drug crime and the mandatory minimum of 60 months on
USDC IN/ND case 2:18-cr-00145-PPS-JEM document 45 filed 09/21/20 page 2 of 4


the firearm charge, to be served consecutively. [Id.] In sentencing him to that term, I

departed downward from the applicable guideline range, in part because I recognized

Rodriguez’s difficult family circumstances. Specifically, two of the four children he

raised with his partner have special needs and heightened medical needs. Rodriguez

argues that he should receive a sentence reduction on account of his partner’s

deteriorating health issues. Specifically, she has worsening knee pain from arthritis and

vertigo. [DE 44 at 1.] These have made working and driving difficult for her, all of

which impacts her ability to care for the couple’s children.

                                        Discussion

       Compassionate release is “an extraordinary and rare event.” United States v.

Mangarella, 2020 WL 1291835, at *2-3 (W.D.N.C. Mar. 16, 2020). It is governed by 18

U.S.C. § 3582, which was recently amended by the First Step Act of 2018. The statute

contains two general requirements: (1) an exhaustion requirement, by which individual

inmates must first seek relief from the Bureau of Prisons or the Warden at their

institution before going to court; and (2) a substantive requirement, which contains

numerous elements that I must consider prior to granting compassionate release. 18

U.S.C. § 3582. It is the movant’s burden to prove that a sentence reduction based on

compassionate release is warranted. United States v. Jones, 836 F.3d 896, 899 (8th Cir.

2016); United States v. Greenhut, No. 2:18-CR-00048-CAS-1, 2020 WL 509385, at *1 (C.D.

Cal. Jan. 31, 2020).




                                            -2-
USDC IN/ND case 2:18-cr-00145-PPS-JEM document 45 filed 09/21/20 page 3 of 4


       Rodriguez sufficiently exhausted his administrative remedies and the matter is

now properly before me. The only issue is whether “extraordinary and compelling

reasons” for compassionate release exist. Usually, to answer this question, I must

consider the sentencing “factors set forth in section 3553(a) to the extent they are

applicable” as well as any pertinent policy statements from the U.S. Sentencing

Commission. See 18 U.S.C. §3582(c)(1)(A)(i). The §3553(a) factors include: (1) the nature

and circumstances of the offense and history and characteristics of the defendant; (2) the

need for the sentence to reflect the seriousness of the offense, afford adequate

deterrence to criminal conduct, and protect the public from further crimes of the

defendant; and (3) the kinds of sentences and sentencing range for the applicable

category of offense committed. 18 U.S.C. §3553(a).

       Here, I need not delve into the Section 3553(a) factors because setting those aside,

there are not “extraordinary and compelling reasons [that] warrant” a reduction in

sentence “consistent with the applicable policy statements issued by the Sentencing

Commission” in this case. §3582(c)(1)(A). The relevant policy statement is set forth in

USSG §1B1.13 where one of the subsections specifically deals with “Family

Circumstances.” It provides for two situations which may constitute extraordinary and

compelling reasons: (1) death or incapacitation of the caregiver of the defendant’s minor

child or children; (2) the incapacitation of the defendant’s spouse or partner when the

defendant would be their only caregiver. USSG §1B1.13 cmt. n.1.




                                            -3-
USDC IN/ND case 2:18-cr-00145-PPS-JEM document 45 filed 09/21/20 page 4 of 4


       I am sympathetic to the plight of Mr. Rodriguez and his family. That is one

reason that I gave him a sentence below what was called for by the guidelines. They no

doubt face challenges, even beyond those normally experienced by families in which

one member is incarcerated. But a sentence reduction at this stage (Rodriguez has not

even served half of his sentence) requires more than that. His partner, who is the

primary caregiver for their minor children, has not passed away. While she is having

serious ongoing health problems, they are not sudden or new and she is not

incapacitated as a result. Furthermore, Rodriguez has an adult daughter who appears to

be providing some childcare for the minor children. In sum, regrettably, the situation

Mr. Rodriquez and his family faces does not meet the high bar required for

compassionate release.

                                        Conclusion

       For the foregoing reasons, Carlos Rodriguez’s Motion for Compassionate Release

[DE 66] is DENIED. In his original motion, Rodriguez also sought appointment of

counsel to handle this motion. Because it is evident that there is not a sufficient factual

basis to grant the motion and Mr. Rodriguez was able to adequately present his case

without counsel, I will likewise DENY that request.

       SO ORDERED.

       ENTERED: September 21, 2020.
                                                   /s/ Philip P. Simon
                                                   PHILIP P. SIMON, JUDGE
                                                   UNITED STATES DISTRICT COURT




                                             -4-
